Citation Nr: 0209950	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the right jaw with excision of the 
submandibular gland and retained foreign body, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970, February 1971 to January 1977, and from 
February 1979 to November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a January 1998 decision, the Board remanded the veteran's 
claim to the RO for additional development.  The veteran's 
claim was again remanded following a March 2000 Board 
decision.  Jurisdiction over the veteran's claims file was 
subsequently transferred in May 2000 to the RO in San Diego, 
California.  Thereafter, jurisdiction of the veteran's claim 
was returned to the Houston RO in January 2002.  


FINDING OF FACT

The veteran failed, without good cause, to report for an 
October 2000 VA examination necessary to substantiate his 
claim.  


CONCLUSION OF LAW

An increased rating for residuals of a SFW of the right jaw 
with excision of the submandibular gland and retained foreign 
body is not warranted.  38 C.F.R. § 3.655(a), (b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Prior to the RO's most recent consideration 
of the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claim are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  The Board's remand served to notify him 
that VA would be responsible for obtaining all records 
reported by the treatment and for affording him an 
examination.  Thus he has been informed of the evidence 
needed to obtain the evidence and who would be responsible 
for obtaining that evidence.  The veteran was issued a letter 
in August 2001, in which the RO, informed him of the VCAA and 
identified the evidence of record in support of the veteran's 
claim.  

With respect to the scheduled VA examination, the veteran has 
not responded to the RO's request to provide good cause for 
not reporting for the examination.  Furthermore, the veteran 
has not indicated whether he would be willing to report for 
an additional examination.  Therefore, the Board has 
concluded that further assistance could not aid in 
substantiating his claim, and that further assistance is not 
required under the VCAA.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Initially, the Board notes that the RO has assigned a 10 
percent evaluation for the veteran's service-connected 
residuals of a SFW of the right jaw with excision of the 
submandibular gland and retained foreign body.  This 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5325 of VA's Schedule for Rating 
Disabilities for muscle injuries. 

The Board is cognizant that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries, effective July 3, 1997. 62 Fed. Reg. 
30,235-240 (1997).  When a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

Under the former criteria, a minimum rating of 10 percent was 
assigned for muscle injury to facial muscles if interfering 
to any extent with mastication.  38 C.F.R. § 4.73, DC 5325 
(1996).  

Under the new criteria, an injury to facial muscles is 
evaluated on the basis of functional impairment due to 7th 
(facial) cranial nerve neuropathy under DC 8207, and/or 
disfiguring scars under Diagnostic Code 7800, etc.  A minimum 
rating of 10 percent is warranted if there is interference to 
any extent with mastication.  38 C.F.R. § 4.73, DC 5325 
(2001).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b) (2001).  

Analysis

Following the Board's remand in January 1998, the veteran was 
afforded examinations to evaluate the severity of his shell 
fragment wound residuals.  As a result, the veteran was 
apparently referred to a physician at the University of Texas 
Health Science Center to be examined.  The report of this 
examination is not of record, although portions of the 
examination were quoted in an October 1998 report.  The 
physician indicated that "more complete muscle testing of the 
head and neck, or possibly an EMG (electromyograph) might be 
revealing."  

Upon return to the Board in March 2000, the veteran's claim 
was remanded for additional review and comment by the 
University of Texas physician, and if needed, diagnostic 
testing.  

The veteran was scheduled to be reexamined by the University 
of Texas physician in April 2000.  A Report of Contact (VA 
Form 119), dated in May 2000, notes that the Compensation & 
Pension Service had been unable to contact the veteran on the 
date of the examination.  It was noted that the examination 
had been canceled because the veteran had moved to 
California.  

The veteran was rescheduled for a VA examination in 
California to take place in October 2000, but he failed to 
report.  The record reflects that the appointment letter was 
sent to the veteran's new address.  In a letter later that 
month, the San Diego RO noted that he had failed to report 
for his examination, and requested that he indicate whether 
he wished to reschedule the examination, and if so, to 
provide the reason for not reporting for the examination 
earlier that month.

In a statement in support of claim, dated in December 2001, 
the veteran requested that the RO in San Diego transfer his 
case to the RO in Houston, but did not comment on his failure 
to report.  He also noted that he had received a letter in 
November 2001 from the Debt Management Center in St. Paul, 
Minnesota concerning an overpayment of $412.50.  

In a May 2002 supplemental statement of the case (SSOC), the 
veteran's claim for an increased rating for residuals of a 
SFW of the right jaw with excision of the submandibular gland 
and retained foreign body was denied by the RO.  In the SSOC, 
it was noted that the veteran had failed to report for an 
October 2000 VA examination.  The supplemental statement of 
the case also informed the veteran of the provisions of 38 
C.F.R. § 3.655.

In July 2002, the veteran's representative submitted a 
statement in lieu of a VA Form 646 (Statement of Accredited 
Representative in Appealed Case).  In the statement there was 
no mention of the veteran's missed examination.  That same 
month, the veteran was notified by the RO in a letter that 
his claim was being certified to the Board.  

In this instance, the Board notes that the evidence of record 
is not adequate to grant the veteran's claim.  There is no 
recent examination, and the last examiner suggested 
additional testing.  The record reflects that notice of the 
examination was sent to the veteran's address of record, and 
that he received other mail sent to this address.  The 
veteran has not offered any explanation for his failure to 
appear for the scheduled VA examination, nor has he expressed 
a willingness to report for the examination if it were to be 
rescheduled.  Therefore, the Board finds that his claim must 
be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for residuals of a SFW of 
the right jaw with excision of the submandibular gland and 
retained foreign body is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

